MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Oct 28 2019, 7:32 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Rory Gallagher                                           Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D’andrae Robinson,                                       October 28, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1240
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G04-1710-MR-42006



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1240 | October 28, 2019              Page 1 of 6
                                       Statement of the Case
[1]   D’andrae Robinson appeals his sentence following his convictions for murder, a

      felony; burglary, as a Level 4 felony; and robbery, as a Level 5 felony.

      Robinson presents a single issue for our review, namely, whether the trial court

      abused its discretion when it sentenced him. We affirm.


                                 Facts and Procedural History
[2]   On October 16, 2017, Robinson was hanging out with his friend Christopher

      Taliefer and Taliefer’s half-sisters, S.T. and P.W. At some point, S.T. called

      her mother’s boyfriend, Dallis Coleman, and asked him whether he would take

      her and P.W. to get something to eat. Coleman agreed to pick up the girls, who

      met him at a gas station. In the meantime, Tariona Brown picked up Robinson

      and Taliefer in her car, and they drove to the gas station where S.T. and P.W.

      were waiting to meet Coleman.


[3]   After S.T. and P.W. got into Coleman’s car, he drove them to his house to eat.

      Without Coleman’s knowledge, Brown, Robinson, and Taliefer followed them

      to Coleman’s house, and they parked in a neighbors’ driveway. After some

      time had passed, Robinson and Taliefer exited Brown’s car wearing gloves and

      carrying handguns. The two men entered Coleman’s house, unannounced, and

      Coleman yelled at S.T. and P.W. to run, which they did. Coleman then

      struggled with Robinson, who punched and hit Coleman with a gun, knocking

      him to the ground. Robinson also kicked Coleman, and Taliefer soon joined

      the fight and hit Coleman in the head with a gun.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1240 | October 28, 2019   Page 2 of 6
[4]   Ultimately, Robinson shot Coleman in the head. Coleman died as a result of

      the gunshot wound and multiple blunt force injuries to his head. Before leaving

      Coleman’s house, Robinson and Taliefer stole several items, including two

      televisions and Coleman’s wallet. The next day, Coleman’s son found

      Coleman’s corpse lying in a pool of blood, and he observed a towel wrapped

      around Coleman’s neck. An ensuing investigation led law enforcement to

      identify Robinson and Taliefer as the assailants.


[5]   The State charged Robinson with murder; felony murder; burglary, as a Level 1

      felony; robbery, as a Level 2 felony; and carrying a handgun without a license.

      The State dismissed the carrying a handgun without a license charge before

      trial. A jury found Robinson guilty as charged. However, the trial court

      entered judgment of conviction on the counts of murder, burglary, and robbery,

      and the court reduced the level of the burglary and robbery convictions to a

      Level 4 felony and a Level 5 felony, respectively. At sentencing, the trial court

      identified six aggravators and two mitigators, and the court imposed the

      following consecutive sentences: sixty years for murder; six years for burglary;

      and three years for robbery. This appeal ensued.


                                     Discussion and Decision
[6]   Robinson contends that the trial court abused its discretion when it sentenced

      him for murder and asks that we either remand for resentencing or revise his

      sentence from sixty years to fifty-five years. Sentencing decisions lie within the

      sound discretion of the trial court. Cardwell v. State, 895 N.E.2d 1219, 1222

      (Ind. 2008). An abuse of discretion occurs if the decision is “clearly against the
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1240 | October 28, 2019   Page 3 of 6
      logic and effect of the facts and circumstances before the court, or the

      reasonable, probable, and actual deductions to be drawn therefrom.” Gross v.

      State, 22 N.E.3d 863, 869 (Ind. Ct. App. 2014) (citation omitted), trans. denied.


[7]   A trial court abuses its discretion in sentencing if it does any of the following:


              (1) fails “to enter a sentencing statement at all;” (2) enters “a
              sentencing statement that explains reasons for imposing a
              sentence—including a finding of aggravating and mitigating
              factors if any—but the record does not support the reasons;” (3)
              enters a sentencing statement that “omits reasons that are clearly
              supported by the record and advanced for consideration;” or (4)
              considers reasons that “are improper as a matter of law.”


      Id. (quoting Anglemyer v. State, 868 N.E.2d 482, 490-491 (Ind.), clarified on reh’g

      other grounds, 875 N.E.2d 218 (Ind. 2007)).


[8]   The sentencing range for a murder conviction is forty-five to sixty-five years,

      with an advisory sentence of fifty-five years. Ind. Code § 35-50-2-3 (2019).

      Here, at sentencing, the trial court identified the following aggravating factors:

      “[t]he harm, injury, loss, or damage suffered by the victim . . . was: (A)

      significant; and (B) greater than the elements necessary to prove” murder;

      Robinson’s criminal history; and Robinson’s violation of the terms of his

      pretrial release. Appellant’s App. Vol. 3 at 122. The trial court also noted that

      the “nature [and] circumstances of the crime were egregious [and] the victim

      was beaten [and] tortured prior to the gunshot wound to the head that ended his

      life.” Id. The trial court noted that Robinson “is youthful[,] however he has

      had multiple opportunities for rehabilitation[,]” and he “has a history of illegal

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1240 | October 28, 2019   Page 4 of 6
       substance abuse, despite his youth.” Id. Finally, in its oral sentencing

       statement, the trial court identified as mitigating Robinson’s young age and his

       lack of a stable home life growing up.


[9]    Robinson asserts that the trial court abused its discretion when it identified as

       aggravating circumstances his “torture” of Coleman and that Coleman suffered

       harm beyond what was required to prove the elements of murder. We address

       each contention in turn.


[10]   Robinson first contends that the trial court’s identification of “torture” as an

       aggravator is unsupported by the evidence. Robinson correctly states that, in

       support of the death penalty or a sentence of life without parole under Indiana

       Code Section 35-50-2-9(11)(1), the State must present evidence that the victim

       suffered “an appreciable period of pain or punishment” that was “designed

       either to coerce the victim or for the torturer’s sadistic indulgence.” Nicholson v.

       State, 768 N.E.2d 443, 447 (Ind. 2002). But that statutory aggravator is

       inapplicable here. Rather, in identifying the nature and circumstances of the

       offenses as aggravating, the trial court emphasized that Coleman was “beaten

       [and] tortured” before he was shot. Appellant’s App. Vol. 3 at 122. In this

       context, the court’s reference to “torture” was not made in the context of the

       death penalty statute. Merriam-Webster defines the verb “torture” as “to cause

       intense suffering to,” which aptly describes what Robinson did to Coleman

       before he shot him. Merriam-Webster, https://www.merriam-

       webster.com/dictionary/torture (last visited Oct. 9, 2019). In addition to

       having been hit with a gun and kicked multiple times, the evidence suggested

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1240 | October 28, 2019   Page 5 of 6
       that Coleman might have been strangled with a towel. We cannot say that the

       trial court abused its discretion when it used the word “torture” to describe

       Robinson’s actions.


[11]   Robinson next contends that the trial court abused its discretion when it

       identified as an aggravator the fact that Coleman suffered harm beyond what

       was required to prove the elements of murder. In support, Robinson avers that,

       “[a]side from the gunshot wound, which killed Coleman instantly, his injuries

       were mostly superficial.” Appellant’s Br. at 12. However, again, the State

       presented evidence that Robinson struck Coleman with a gun and kicked him

       multiple times, and there was evidence of possible strangulation. Because

       Robinson inflicted multiple serious injuries to Coleman prior to shooting him in

       the head, we cannot say the trial court abused its discretion when it found that

       Coleman suffered harm beyond what was required to prove the elements of

       murder. In sum, the trial court did not abuse its discretion when it sentenced

       Robinson for murder. Thus, we decline either to remand for resentencing or to

       revise Robinson’s sentence.


[12]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1240 | October 28, 2019   Page 6 of 6